DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is acknowledged that the specification amendment of 16 Aug 2021 is entered.


Priority
The current application claims the benefit of United States Provisional Application 62/633,311 filed February 21, 2018. On review of the provisional application, it has been identified that the claim 1 elements “providing the set of radiomic features to a machine learning classifier configured to distinguish tissue that will respond to chemotherapy from tissue that will not respond to chemotherapy; receiving, from the machine learning classifier, a first probability of response based on the set of radiomic features”, and  “computing a combined machine learning (ML) probability from the first probability and the second probability; accessing a clinical variable associated with the region of tissue;  CWRUP152US35 computing a final probability of response based on the combined ML probability and the clinical variable; generating a classification of the region of tissue as a responder or non- responder based, at least in part, on the final probability of response; and displaying the classification” are not supported by the provisional application. Additionally, the provisional application has only 6 claims while the instant application has 20 claims. Hence, the filing date of the provisional application can’t be granted as the priority data to the instant application. This examination is conducted based on the  effective filing date  of February 20, 2019.

Claim status
Claims entered: 1-20
Examined herein: 1-20

Claim Objections
Claim 20 is objected for being patentably identical to claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guide lines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update d Subject Matter Eligibility Guidance (hereinafter both referred to as the "Guidance"), as outlined in the MPEP at 2106.04. 

Framework with which to Evaluate Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to methods for predicting neo-adjuvant chemotherapy response from pre-treatment breast magnetic resonance imaging using artificial intelligence and HER2 status [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
 
Mathematical concepts recited in the claims include:
“providing the set of patches to a convolutional neural network (CNN)” ( claim 1);
“receiving, from the CNN, a pixel-level localized patch probability of response” (claim 1);
“computing a distribution of predictions across analyzed patches based on the pixel-level localized patch probability” (claim 1);
“computing a second probability of response based on the distribution of predictions” (claim 1);
“computing a combined machine learning (ML) probability from the first probability and the second probability” (claims 1, 15);
“CWRUP152US35computing a final probability of response based on the combined ML probability and the clinical variable” (claim 1);
“generating a classification of the region of tissue as a responder or non-responder based, at least in part, on the final probability of response” (claims 1, 15);
“the eight radiomic features includes: a skewness of a Laws E5E5 feature; a kurtosis of a Haralick entropy feature; a kurtosis of a Laws R5R5 feature; a median of a Laws E5E5 feature; a skewness of a co-occurrence of local anisotropic gradient orientations (CoLIAGe) energy feature; a kurtosis of a Laws W5W5 feature; a kurtosis of a first Gabor feature; and a kurtosis of a second, different Gabor feature” (claim 4);
“the machine learning classifier is a linear discriminant analysis (LDA) classifier” (claim 5);
“the CNN is a six-layer CNN” (claim 6);
“a layer has a convolution layer having batch normalization and a rectified linear unit (ReLU)” (claim 7);
“the CNN employs a multinomial logistic objective loss function for optimization during training” (claim 8);
“the CNN employs a softmax function to compute the localized patch probability” (claim 9);
“the clinical variable further includes an age of the patient of which the image is acquired, a diameter of the tumoral region, or a hormone receptor status” (claim 11);
“computing, using a linear discriminant analysis (LDA) classifier trained to distinguish tissue that will respond to NAC from tissue that will not respond to NAC, a first probability that the region of tissue will respond to NAC” (claim 20);
“generating a combined machine learning (ML) probability of response based on the product of the first probability and the second probability” (claim 20);

Steps of evaluating, analyzing or organizing information recited in the claims include:
“accessing a pre-treatment dynamic contrast enhanced magnetic resonance imaging (DCE-MRI) image of a region of tissue demonstrating breast cancer (BCa)” (claims 1, 15);
“extracting a set of radiomic features from the tumoral region represented in the image” (claims 1, 15);
“providing the set of radiomic features to a machine learning classifier configured to distinguish tissue that will respond to chemotherapy from tissue that will not respond to chemotherapy” (claim 1);
“receiving, from the machine learning classifier, a first probability of response based on the set of radiomic features” (claim 1);
“extracting a set of patches from the tumoral region represented in the image” (claims 1, 15);
“accessing a clinical variable associated with the region of tissue” (claim 1);
“displaying the classification” (claim 1);
“computing the product of the first probability and the second probability” (claim 2);
“accessing a set of pre-NAC DCE-MRI images of the region of tissue” (claim 12);
“training the machine learning classifier to distinguish tissue that will respond to NAC from tissue that will not respond to NAC” (claim 13);
“training the CNN to distinguish tissue that will respond to NAC from tissue that will not respond to NAC” (claim 14);
“compute a first probability that the region of tissue will experience response based on the set of radiomic features” (claim 15);
“compute a pixel-level probability that the region of tissue will experience response post-NAC based, at least in part, on the set of patches” (claim 15);
“compute a second probability the region of tissue will experience response post-NAC based on the pixel-level probability” (claim 15);
“access a clinical variable associated with the ROT” (claim 15);
“to display the classification and at least one of combined ML score, the clinical variable, or the diagnostic DCE-MRI image” (claim 15);
“for each pixel in the tumoral region, extract a patch centered on each pixel, respectively” (claim 16);
“for a threshold number of pixels in the tumoral region, where the threshold number of pixels is less than number of pixels in the tumoral region, extract a patch centered on each of the threshold number of pixels, respectively” (claim 16);
“compute the combined ML score based on a product of the first probability and the second probability” (claim 18);
“includes at least one of an HER2 status of the region of tissue, an age of the patient of which the image is acquired, a diameter of the tumoral region, or a hormone receptor status” (claim 19);
“accessing a dynamic contrast enhanced magnetic resonance imaging (DCE-MRI) image of a region of tissue demonstrating breast cancer (BCa) pathology” (claim 20);
“extracting a set of radiomic features from the tumoral region” (claim 20);
“extracting a set of patches from the tumoral region; providing the set of patches to a convolutional neural network (CNN) trained to distinguish tissue that will respond to NAC from tissue that will not respond to NAC” (claim 20);
“controlling the CNN to compute a pixel-level localized patch probability that the region of tissue will experience response post-NAC based, at least in part, on the set of patches” (claim 20);
“CWRUP152US40computing a second probability that the region of tissue will respond to NAC based, at least in part, on the pixel-level localized patch probability” (claim 20);
“accessing the HER2 status of the patient of which the image was acquired” (claim 20);
“generating a classification of the region of tissue as a responder or non- responder based, at least in part, on the combined ML probability and the HER2 status” (claim 20). 

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Claims 1, 15 and 20 recite additional elements that are not abstract ideas: 
“A non-transitory computer-readable storage device storing computer-executable instructions” (claim 1, 20); 
“An apparatus for predicting response to neo-adjuvant chemotherapy (NAC) in breast cancer (BCa)” (claim 15);
“a processor; a memory configured to store a digitized image of dynamic contrast enhanced magnetic resonance imaging (DCE-MRI) image of a region of tissue demonstrating BCa; an input/output (I/O) interface; a set of circuits; and an interface that connects the processor, the memory, the I/O interface, and the set of circuits” (claim 15).
The claims state nothing more than a generic computer performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).  (Step 2A Prong Two: No).

As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).

None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). (Step 2B: No).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Braman: (“Intratumoral and peritumoral radiomics for the pretreatment prediction of pathological complete response to neoadjuvant chemotherapy based on breast DCE-MRI”, Breast Cancer Research (2017) 19:57), and further in view of Ha: (“SYSTEM, METHOD AND COMPUTER-ACCESSIBLE MEDIUM FOR CLASSIFYING BREAST TISSUE USING A CONVOLUTIONAL NEURAL NETWORK“, US 20200364855 A1
DATE PUBLISHED 2020-11-19, DATE FILED 2018-11-21), and Tax: ("
Combining multiple classifiers by averaging or by multiplying?”, Pattern Recognition,
Volume 33, Issue 9, September 2000, Pages 1475-1485)


Claim 1 is directed to a method of predicting neo-adjuvant chemotherapy response from pre-treatment breast magnetic resonance imaging using artificial intelligence and her2 status, in the format of computer executable software product, comprising:
accessing a pre-treatment dynamic contrast enhanced magnetic resonance imaging (DCE-MRI) image of a region of tissue demonstrating breast cancer (BCa), where the region of tissue includes a tumoral region, where the image includes a plurality of pixels, a pixel having an intensity; 
extracting a set of radiomic features from the tumoral region represented in the image; 
providing the set of radiomic features to a machine learning classifier configured to distinguish tissue that will respond to chemotherapy from tissue that will not respond to chemotherapy; 
receiving, from the machine learning classifier, a first probability of response based on the set of radiomic features; 
extracting a set of patches from the tumoral region represented in the image; 
providing the set of patches to a convolutional neural network (CNN) configured to distinguish tissue that will respond to chemotherapy from tissue that will not respond to chemotherapy; 
receiving, from the CNN, a pixel-level localized patch probability of response, where the CNN computes the pixel-level localized patch probability based, at least in part, on the set of patches; 
computing a distribution of predictions across analyzed patches based on the pixel-level localized patch probability; 
computing a second probability of response based on the distribution of predictions; 
computing a combined machine learning (ML) probability from the first probability and the second probability; 
accessing a clinical variable associated with the region of tissue;  CWRUP152US35 
computing a final probability of response based on the combined ML probability and the clinical variable; 
generating a classification of the region of tissue as a responder or non- responder based, at least in part, on the final probability of response; and displaying the classification.

With respect to claim 1, Braman disclose a method for the pretreatment prediction of pathological complete response to neoadjuvant chemotherapy based on breast DCE-MRI (Titile).  Braman’s method comprising:
a). accessing the intratumoral and peritumoral regions of T1-weighted contrast-enhanced MRI scans (line 1-2, Section “Methods”, page 1 of 14). Braman’s DCE-MRI images, contain a plurality of pixels, a pixel having an intensity; 
b). extracting total of 99 radiomic textural features at multiple phases (line 2-3, Section “Methods”, page 1 of 14);
c). Feature selection was used to identify a set of top pCR-associated features
from within a training set (n = 78), which were then used to train multiple machine learning classifiers to predict the likelihood of pCR for a given patient (line 3-5, Section “Methods”, page 1 of 14);
d). Among all patients, a combined intratumoral and peritumoral radiomic feature set yielded a maximum AUC of 0.78 ± 0.030 within the training set and 0.74 within the independent testing set using a diagonal linear discriminant analysis (DLDA) classifier. Receptor status-specific feature discovery and classification enabled improved
prediction of pCR, yielding maximum AUCs of 0.83 ± 0.025 within the HR+, HER2− group using DLDA and 0.93 ± 0.018 within the TN/HER2+ group using a naive Bayes classifier (line 1-5, Section “Results”, page 1 of 14).  
e-i). Braman does not teach prediction using CNN.

In a related research of breast cancers classification using image based deep learning, Ha teaches the CNN (Figure 3, 6). More specifically, Ha teaches:
e).  in a specific example, Ha extracts features from a 256X200 patch size (pixel level) as the region of interest ([0068], Fig 6, 11); 
f). fed those image patches to a CNN model (Fig 3 and 6), then distinguish the breast tissue images as cancer vs non-cancer), with a normalized class probabilities by the softmax layer ([0052]).More than that, Ha preferentially uses mammogram, but teaches that MRI could be used instead ([0062]). Ha also teaches that his system can be used to predict post neoadjuvant axillary response ([0009]), and also teaches that other clinical parameters ([0047]) can be used. Ha teaches as a whole that CNN can distinguish the NAC Braman teaches response from breast tissue images. Ha also teaches a class probabilities by the softmax layer ([0052]), based on patches.
h). Braman teaches computing a distribution of predictions across analyzed patches based on the pixel-level localized patch probability (Table 3, page 5 of 14; and Fig 2, page 7 of 14).
i). Braman does not teaches a second probability, Ha teaches a second probability as discussed over step (f).
j).   Neither Braman nor Ha teaches a combined probability for a first (machine learning model) probability and a second (a deep learning model) probability. In a technical study on how multiple classifier outputs should be combined, Tax teaches combining the probability from a first classifier and a second probability from a second classifier by a simple multiplication (Title and Abstract, page 1475).
k). Braman teaches accessing the HR, HER2 variables associated with the region of tissue (line 5-7, Section “Methods”, page 1 of 14);
l). Braman teaches (In experiment 2) separating tumors by receptor status and repeating feature discovery improved the ability of an intratumoral and peritumoral radiomic classifier to predict pCR. Among HR+, HER2− tumors, a group strongly correlated with the luminal A molecular subtype [45], we could predict pCR with an AUC = 0.83 ± 0.025. (line 4-9, para 3, col 2, page 10 of 14). However, Braman does not combine a CNN model with LDA machine learning model before conducting ML with HER2-separated tumor samples; 
m). Braman demonstrated that separation of TN/HER2+ enabled more accurate prediction of pCR (AUC = 0.93 ± 0.018) than in the HR+, HER2− cohort (line 15-18, para 3, col 2, page 10 of 14).

With respect to claims 15 and 20, both claim 15 and claim 20 are similar to claim 1. The difference between these 3 claims lies in that claim 1 applied in the framework of a software product stored in a media, while claim 15 applied in the framework of a system (that including the hardware and the software of claim 1), and claim 20 is a patentably non-distinct variable of claim 1. Claims 15 and 20 are rejected similarly as discussed above regarding claim 1.

With respect to claim 2, Tax teaches the combined a probability from a first classifier (para 3, pg 90410B-4), and a second probability from a second classifier by a simple multiplication (Title and Abstract, page 1475).

With respect to claim 3 and 4, Braman discloses 99 radiomic textual features which includes the 8 features listed in claim 4. (Table 2, page 5 of 14; Table 4, page 9 of 14),

With respect to claim 5, Braman discloses the LDA classifier (para 2, col 1, page 6 of 14).

With respect to claim 10, Braman discloses the HER2 variable associated with the region of tissue (line 5-7, Section “Methods”, page 1 of 14).
 
With respect to claim 11, Braman discloses the age, diameter of the tumor region, and the ER receptor status (Table 1, page 4 of 14).

With respect to claim 12, Braman discloses the collection of both the set of pre-contrast image and at least one post-contract image of from the DCE-MRI (par -1, col 2, page 3 of 14 to para 1, col 1, page 4 of 14).

With respect to claim 13, Braman discloses the diagonal linear discriminant analysis (LDA) classifier for distinguish tissue that will respond to NAC from those that will not respond to NAC (para 2, col 1, page 6 of 14).  

 With respect to claim 14, Braman does not teach using CNN directly to distinguish tissue that will respond to NAC from those that will not respond to NAC. Ha teach using CNN directly to distinguish tissue that will respond to NAC from those that will not respond to NAC, as discussed over claim 1 step (f). 

With respect to claim 16, Ha teaches the number of pixel threshold in the tumoral region is 256X200 pixels as the region of interest ([0068], Fig 6, 11); 


Claim 18 is similar to claim 2, claim 18 is rejected similarly as discussed above regarding claim 2.
 
Claim 19 is a concentration of claims 10-11. claim 19 is rejected similarly as discussed above regarding claims 10-11.

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to combine/substitute prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to combine the LDA machine learning classifier used in Braman’s teaching of pretreatment prediction of pathological complete response to neoadjuvant chemotherapy based on breast DCE-MRI,  with Ha’s CNN in pixel level medical image classifications, and fuse the outputs from Braman’s and Ha’s with Tax’ teaching of a multiplication of two probabilities, because Ha’s CNN is commonly used in medical image-based classifications, and Tax provides a framework for combining multiple classification models. We can reasonably expect the success as  Braman, Ha  are both about machine learning based on breast cancer images, and Tax is specialized on fusing outputs from multiple classifiers, and they all succeed.

Claim(s) 6-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Braman, Ha and Tax, as applied above to claims 1-5, and further in view of  Nogueira: ("Improving Spatial Feature Representation from Aerial Scenes by Using Convolutional Networks," 2015 28th SIBGRAPI Conference on Graphics, Patterns and Images, 2015, pp. 289-296, doi: 10.1109/SIBGRAPI.2015.39).

With respect to claim 6 and its dependent claims 7-9, Braman does not teach a CNN configuration. Wang teaches a  CNN configuration that is different from the one in the instant claims. Nogueira teaches the claimed CNN configuration in a study to improve spatial feature representation. More specifically, Nogueira teaches:
a six-layer CNN (Fig 1, page 293).  
“The processing unit that uses the rectifier as activation function is called Rectified Linear Unit (ReLU)” (para 3, col 1, page 291).
“The proposed network maximizes the multinomial logistic regression objective. Specifically, Equation 6 presents the loss function of the proposed network that is, actually, a simplified form of the function presented in Equation 5 with a new regularization term, called weight decay, to help prevent overfitting.” (para 2, col 2, page 292). 
“We proposed a network with six layers: three convolutional ones, two fully connected and one softmax at the end to classify the images.” (para 1, col 1, page 290).
 
Claim 17 is a concentration of claims 6-9. claim 17 is rejected similarly as discussed above regarding claims 6-9.

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify the CNN configuration implemented in combined Braman, Ha and Ta for DCE-MRI image-based deep learning,  with the CNN classifier used in Nogueira’s teaching, because Nogueira’s CNN configuration improves spatial feature representation, which leads to more accurate classification of samples. We can reasonably expect the success as Braman, Ha, Tax and Nogueira are all about machine learning for classifications, and they all succeed.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Joseph B. DeGrandchamp, Jennifer G. Whisenant, Lori R. Arlinghaus, V. G. Abramson, Thomas E. Yankeelov, Julio Cárdenas-Rodríguez, "Predicting response before initiation of neoadjuvant chemotherapy in breast cancer using new methods for the analysis of dynamic contrast enhanced MRI (DCE MRI) data," Proc. SPIE 9788, Medical Imaging 2016: Biomedical Applications in Molecular, Structural, and Functional Imaging, 978811 (29 March 2016)
Natasha Antropova, Benjamin Huynh, Maryellen Giger: "Performance comparison of deep learning and segmentation-based radiomic methods in the task of distinguishing benign and malignant breast lesions on DCE-MRI," Proc. SPIE 10134, Medical Imaging 2017: Computer-Aided Diagnosis, 101341G (3 March 2017);  
Stefano Marrone, Gabriele Piantadosi, Roberta Fusco, Antonella Petrillo, Mario Sansone, and Carlo Sansone: “An Investigation of Deep Learning for Lesions Malignancy Classification in Breast DCE-MRI”,  Image Analysis and Processing – ICIAP 2017, 19th International Conference, Catania, Italy, September 11–15, 2017
Prasanna, P., Tiwari, P. & Madabhushi, A. “Co-occurrence of Local Anisotropic Gradient Orientations (CoLlAGe): A new radiomics descriptor”. Sci Rep 6, 37241 (2016).
Mitrea, S. Nedevschi, M. Abrudean and R. Badea, "Colorectal cancer recognition from ultrasound images, using complex textural microstructure cooccurrence matrices, based on Laws' features," 2015 38th International Conference on Telecommunications and Signal Processing (TSP), 2015, pp. 458-462.
Roberta Fusco, Mario Sansone, Salvatore Filice, Guglielmo Carone, Daniela Maria  Amato, Carlo Sansone,  Antonella Petrillo: “Pattern Recognition Approaches for Breast Cancer DCE-MRI Classification: A Systematic Review”, J. Med. Biol. Eng. (2016) 36:449–459.
Reza Rasti, Mohammad Teshnehlab, Son Lam Phung: “Breast cancer diagnosis in DCE-MRI using mixture ensemble of convolutional neural networks”, Pattern Recognition 72 (2017) 381–390.

A is the closest one in claim subject matter compare to the instant invention. A tried to achieve prognosing the NAC on breast cancer using the DCE-MRI image data and machine learning. 
B is highly related but different subject matter. B classify breast cancers using DCE-MRI image based machine learning. 
C is also highly related but different subject matter. C classify breast cancers using DCE-MRI image based SVM (para 3, pg 484) using the features extracted by  pre-trained CNN, (Figure 1, pg 483). 
D and E are about image processing. combined D and E teach the eight parameters that have been shown to contribute most to the classification power in the instant invention. 
F reviewed the machine learning (non-deep learning) applications applied to breast cancer classifications based on DCE-MRI images (might have other features), The machine learning models mentioned have ANN, SVM, LDA, TC and BC *Fig 1, pg 452).  CNN and HER2 are absent in this review.
G reviewed the computer-aided applications in breast cancer diagnosis based on DCE-MRI images (Table 1, pg 382). G also reviewed the convolutional ensembled methods in medical applications (Table 2, pg 383). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631